Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action regarding Application No. 17/465,940 filed 09/03/2021 is in response to Applicant’s arguments/remarks, claims amendment and terminal disclaimer all filed on 02/14/2022. It is also in response to information disclosure statement, IDS, filed 01/07/2022. 
Claims 1-25 are currently pending in this application. This application is in condition for allowance.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2022 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed and signed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Terminal Disclaimer
The terminal disclaimer filed on 02/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,024,906 has been reviewed and accepted. The terminal disclaimer has been recorded.
Allowed Claims
Claims 1-25 are allowed over prior art of record.
Reason for Allowance
This is examiner’s statement of reason for allowance.
The invention is directed to a button cell comprising a housing including a metal cell cup and a metal cell top, the cell cup having a plane region connected to a lateral surface region, the cell top having a top plane region connected to a top lateral surface region, an electrically insulating seal disposed between the two lateral surface regions; an electrode separator assembly disposed inside the button cell housing; the electrode separator assembly including a positive electrode formed from a first portion of a first current collector coated with a first electrode lithium intercalating material; a negative electrode formed from a first portion of a second current collector coated with a second electrode material; and a separator disposed between the positive electrode and negative electrode. The positive electrode, the negative electrode and the separator are wound into a winding form, end sides of winding facing in a direction of the cell cup plane region and cell top plane region such that the layers of the electrode separator assembly are oriented essentially orthogonally to the cell cup plane region and the cell top plane region. A second portion of the first current collector directly electrically connected to a first plane region, and a second portion of the second current collector directly electrically connected to a second plane region, wherein the first plane region is one of the cell cup plane region or the cell top plane region, and the second plane region is the other of the cell cup plane region or the cell top plane region; wherein the first current collector, including the first portion and the second portion is a first metallic foil or mesh, wherein the second current collector, including the first portion and the second portion, is a second metallic foil or mesh; wherein a first direct electrical connection via weld is provided between one of the second portion of the first current collector and the first plane region, and the second portion of the second current collector and the second plane region; and wherein the button cell is configured as a secondary lithium ion battery. 
The closest prior art to the invention is considered to be Kobayashi et al. (JP2007294111), Fujikawa et al. (U.S. PG Publication 2010/0227217), Mitchell et al. (U.S. PG Publication 2007/0122698 and Inoue et al. (U.S. PG Publication 2002/0034680).
Kobayashi discloses a button cell comprising a housing including a positive electrode case plane region connected to a cell case lateral surface region, and a negative electrode case having a top plane region connected to a top lateral surface region. Kobayashi discloses an electrode winding disposed within the housing formed by the positive electrode case and negative electrode case; the electrode winding having a first end side, a second end side, and an outer side. The electrode winding is formed from a multi-layer assembly that is wound in a spiral shape about an axis, and including a positive electrode formed from a first current collector coated with a first electrode material, and a negative electrode formed from a second current collector. The first and second current collectors include terminal connecting portions welded to the cup and top plane regions, and wherein the insulators are positioned between the terminal connecting portions and the first end side of the electrode winding and between the second flat layer and the second end side of the electrode winding. Kobayashi, however, does not disclose an electrically insulating seal disposed between the two lateral surface regions of a cell cup and a cell top. Kobayashi also does not disclose a second portion of the first current collector and a second portion of the second current collector directly electrically connected to a first plane region and to a second plane region, wherein the first plane region is one of the cell cup plane region or the cell top plane region and the second plane region is the other of the cell cup plane region or the cell top plane region. Furthermore, Kobayashi does not disclose the first current collector and the second current collector is a metallic mesh, and that the direct electrical connection via weld is provided between 
Fujikawa discloses a battery case having a bottom, a side wall and an upper opening, a winding electrode assembly and an electrolyte contained in the case and a sealing plate covering the opening of the case. Fujikawa, however, does not disclose the second portion of the first current collector or the second portion of the second current collector is directly electrically connected to a first plane region of the cell top. Fujikawa also does not disclose a direct electrical connection of a second portion of the first current collector to the top plane region via welding. 
Mitchell discloses the structure and method of making dry particle based adhesive and film for battery structure and teaches that polypropylene can be made into dry adhesive film for an insulating tape. Mitchell, however, does not disclose any of the limitation of the button cell as recited in independent Claim 1. 
Inoue discloses a battery that has an electrode assembly inserted in cylindrical external case and teaches the welding of electrode lead to the inner surface of an external case. Inoue, however, does not disclose the limitations of the button cell as recited in Claim 1.
The pertinent reference of the prior art of record, singly or combined, fail to teach all the limitations of the claimed invention. Therefore, claims 1-25 are allowed over the prior art of record.
The scope of the allowed claims is defined by the specific language recited by the allowed claims. Furthermore, patentability is attributed to the claims taken as a whole. And the statement of reasons for allowance may not be interpreted as defining or otherwise limiting the claims in a manner inconsistent with the claim language itself, and applicable law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722